Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments - 35 USC § 101
Applicant’s amendment to independent Claims 1, 9 and 17 overcome the rejection under 35 USC § 101.  Therefore, the rejection of Claims 1 -4, 6-12 and 14-20 under 35 USC § 101 is withdrawn.


Response to Arguments – Double Patenting
Upon reconsideration of the double patenting rejection in light of the amendments, the rejection of Claims 1, 4, 6 - 9, 12, 14 - 17 and 20 on the grounds of non-statutory double patenting is withdrawn.


Allowable Subject Matter
Claims 1 -4, 6-12 and 14-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 9 and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including

“monitoring, at a first device, consumption of the content series, the consumption associated with a profile; 
determining a pattern of consumption of the content series associated with the profile; 
determining, based on the pattern of consumption, an expected amount of consumption associated with the profile during a time period; 
determining a change in the pattern of consumption during the time period indicative of a reduction of interest in the content series by determining that a first amount of consumption during the time period is less than the expected amount of consumption during the time period;
identifying contextual information related to the content series based at least in part on the change in the pattern of consumption, wherein the contextual information comprises information about the content series during the time period when the change in the pattern of consumption was determined; 
determining a reason for the reduction of interest based at least in part on the contextual information and the change in the pattern of consumption; 
in response to determining the reason for the reduction of interest, generating a first piece of content, wherein the first piece of content relates to the determined reason; and 
displaying the first piece of content for a user associated with the profile”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented Leech as teaching tracking user viewing behavior to determine a pattern of consumption with regards to content including TV series (Fig. 3, paras. 39, 45, 49 – 50, 99, 69, 50 and 53).  Leech further discloses using a recognition of a change in viewing habits in association with features of the show to determine a reason for the decrease in consumption of a show, (paras. 54 and 72 – 74).  However, Leech does not clearly demonstrate the reduction of interest in a content series.
To supplement the teachings of Leech, the Examiner has previously presented Barnett as teaching that social networking systems may determine that users stopped watching new episodes of a show when a character was introduced, (para. 321).  Barnett even discloses that in response to feedback that users stopped watching new episodes when the character was introduced, the character is removed from the show, (para. 321).  However, the combination of Leech and Barnett does not clearly demonstrate the newly added limitations of generating a first piece of content relating to the determined reason for the reduction of interest in the series and displaying this content to the user.
Examiner has previously presented Farre Guiu as teaching that a user who has consistently consumed a particular TV series, suddenly consumes episodes sporadically or no longer consumes new episodes of the TV series, (Fig. 4 and paras. 41 and 51). The user expresses lack of continued interest in the TV series as the reason for missing new episodes in response to a question from the conversational agent, (paras. 51 and 62).  Once this reason is determined, the conversational agent software code may recommend alternative content based on the user profile, (para. 64).  While the BRI of generating a first piece of content could include this recommendation of alternative content by the conversational agent software code, this recommendation does not relate to the determined reason of lack of interest of the user.  Therefore, Farre Guiu does not cure the deficiencies of the prior art and Claim 1 is considered allowable.
Claims 9 and 17 are considered allowable for the same reasons stated above. The dependent claims 2 – 4, 6 - 8, 10 – 12, 14 - 16 and 18 - 20 are allowed because they further limit independent claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421